Title: From Thomas Jefferson to Joseph Donath, 11 September 1796
From: Jefferson, Thomas
To: Donath, Joseph


                    
                        Sir
                        Monticello Sep. 11. 96.
                    
                    I know not how it happened that your favor of Aug. 8. did not reach me till our last post. A letter by post generally comes in 9. days. I am extremely glad to hear of the arrival of my glass, and that it is of the size of 12. by 18. according to my second order. If you will be pleased to forward me the bill of cost, I will immediately replenish my funds with Mr. Barnes, and desire him to pay for and recieve the glass. In the mean time I shall prepare and forward directions for the sashes and glazing. I am Sir Your very humble servt
                    
                        Th: Jefferson
                    
                